DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8-12, and 14-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Junger et al, US Pub. 2010/0325020.
Junger et al disclose systems and/or method for globally tracking items and generating active notification comprising: a point of sale register 2 and an associated bar code scanner 4; the register 2 and a local computer system 6 communicates over radio communication channels; the local retailer computer system includes an associated local database 8 for storing registration information; a local printer 10 and an operator terminal 12 may be provided; a general database 16 may be associated with the central computer system 14 for storing transaction information from a plurality of retailer computer systems 6; a printer 18 and an operator terminal 20 may be included with the central computer system 14; the electronic registration process begins when a customer brings merchandise to the register for check out; the sales clerk enters the SKU number which identifies the type of product involved in the transaction (e.g., Super Nintendo Entertainment System, Game Boy, Virtual Boy, Nintendo N64, etc.) by, for example, scanning a UPC product code included on the product packaging (100); of course, key entry, transmission of EPC, or another technique for entering the SKU number may be used; possible unique identifiers include, but are not limited to, a combination of a UPC (EAN, JAN) number and/or Brand Name and/or Model number, plus a serial number, or an Electronic Product Code (EPC) provided from a Radio Frequency ID ( RFID), etc.; further comprising storing paths of the items through the space in the investigation file (every item is prepositioned in the store, paths from one item to others are formed and recognized); the life cycle of the articles can be tracked through RFID which therefore create a path for each item and each file is created based of the detection of unauthorized items. (See Figs. 1-4; par. 0055-0066).
Regarding claim 1, determining that a group of items left a space together based on RFID exit times (when leaving the store); determining that at least one item of the group of items left the space without authorization by evaluating transactions that took place within a time period before the at least one item left the space (see par.0132); and automatically creating a single investigation file that includes the group of items that left the space together (see 0153).
Regarding claim 2, wherein determining that the group of items left the space together comprises determining that each item in the group of items left the space within a period of time of each other. (Multiple item can be detected leaving the venue without authorization; par. 0132).
Regarding claim 3, determining that at least one item in the group of items was authorized to leave the space; retrieving an identifier of at least one of a person and a payment method involved in a transaction that authorized the item to leave the space; and adding the identifier to the investigation file. (Every item is identified (authorized and non-authorized items), payment information including shipping information can be registered in the database, see par. 0083). 
Regarding claim 4, searching other investigation files for the identifier; and linking together investigation files that include the identifier (other institutions may be linked to the database so that the items status can be updated when recovered, see par. 0084).
Regarding claim 5, further comprising storing paths of the items through the space in the investigation file (every item is prepositioned in the store, paths from one item to others are formed and recognized).
Regarding claim 8, a memory containing instructions; and a processor executing the instructions in the memory to perform steps comprising: identifying a group of items that left a space together; determining that one of the items in the group was not authorized to leave the space and another of the items in the group was authorized to leave the space through a transaction; obtaining an identifier for at least one of a person and a payment method involved in the transaction; and searching previous investigation files for the identifier. See claims 1 and 3 above. (Every item is identified (authorized and non-authorized items), payment information (card info/user ID) including shipping information can be registered in the database, see par. 0083). 
Regarding claim 9, wherein determining that the group of items left the space together comprises using RFID exit data to determine that each item in the group of items left the space within a period of time of each other. (Multiple item can be detected leaving the venue without authorization; par. 0132).
Regarding claim 10, wherein the processor performs a further step comprising adding each item in the group of items and the identifier to a single investigation file. (When multiple items are detected to leave the store without authorization with a customer, a single investigation is needed, see par. 0132).
Regarding claim 11, wherein the processor performs a further step of linking together investigation files that contain the identifier (other institutions may be linked to the database so that the items status can be updated when recovered, see par. 0084).
Regarding claim 12, wherein the processor performs a further step of storing paths of each of the items in the group of items through the space in the single investigation file (every item is prepositioned in the store, paths from one item to others are formed and recognized).
Regarding claim 14, wherein the processor performs further steps of: determining that a second item of the group of items was authorized to leave the space through a second transaction; obtaining a second identifier for at least one of a person and a payment method involved in the second transaction; and searching previous investigation files for the second identifier (other institutions may be linked to the database so that the items status can be updated when recovered, see par. 0084); (every item is identified (authorized and non-authorized items), payment information including shipping information can be registered in the database, see par. 0083). 
Regarding claims 15, receiving time values indicating when items left a space; using the time values to identify a group of items that left the space together; determining that one of the items in the group of items left the space without authorization; identifying a transaction that authorized another of the items in the group of items to leave the space; obtaining an identifier for at least one of a person and a payment method involved in the transaction; and searching previous investigation files for the identifier (see claims 1-5 above).
Regarding claim 16, determining which of the other items in the group of items were not authorized to leave the space. See claim 3 above. (Every item is identified (authorized and non-authorized items), payment information including shipping information can be registered in the database, see par. 0083).
Regarding claim 17, wherein determining which of the other items were not authorized to leave the space comprises: determining that at least one other item in the group of items was authorized to leave the space in a second transaction. (Every item is identified (authorized and non-authorized items), payment information including shipping information can be registered in the database, see par. 0083).
Regarding claim 18, automatically creating an investigation file for the group of items; and automatically including each of the items in the group of items in the investigation file. (See para. 0153).
Regarding claim 19, further comprising storing the identifier in the investigation file created for the group of items. (All unauthorized items detected during a customer shopping trip can activate an investigation, see par. 0132, 0153).
Regarding claim 20, further comprising storing links in the investigation file to other investigation files that include the identifier (other institutions may be linked to the database so that the items status can be updated when recovered, see par. 0084).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 7, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Junger et al in view of Kobres et al, US Patent No. 9,473,747. The teachings of Junger et al have been discussed above.
Junger et al fails to disclose a camera and having an interactive map showing the location of the items.
Kobres et al disclose a whole store scanner which includes a cart camera 210, a shelf camera 310, a camera array 410, for capturing digital image of the customer activities within the store processor.
In view of the teachings of Kobres et al, it would have been obvious for a person of ordinary skill in the art at the time the invention was made to modify the teachings of Junger et al to include cameras throughout the store for capturing customers’ activities. Such modification would provide visual records of the customer activities in the store during the shopping trip which would allowed an investigator to effective verify when a customer shoplifts or inadvertently leaving the store with an item without authorization. With respect to having an interactive map of the items in the store, the items are prepositioned in their respective, to provide a visual display of the items’ location would have been an obvious extension within the art. Furthermore, providing customers with items’ map or signage in the retail store is very common in the art for guiding the customers during their shopping trip. Therefore, it would have an obvious extension by Junger et al as modified Kobres et al.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The applicant teaches a computer and a computer method for detecting articles which includes determining that at least one item in the group of items was authorized to leave the space, retrieving an identifier of at least one of a person and a payment method involved in a transaction that authorized the item to leave the space, adding the identifier to the investigation file, searching other investigation files for the identifier; and linking together investigation files that include the identifier, etc. These limitations in conjunction with other limitations in the claims were not shown.
Response to Arguments
Applicant's arguments filed 6/30/22 have been fully considered but they are not persuasive. See examiner remarks
Remarks:
In response to the applicant’s argument that the prior art (Junger) fails storing a path through the space that at least one item in the group of items before it left the space, the examiner respectfully disagrees. The life cycle of the articles/items can be tracked through RFID which therefore create a path for each item (see par. 0132). With respect to searching previously investigative files, in order to recover an item as being one of the items that was missing or stolen, one has to be able to verify the item when presented through the previously created files. The applicant’s arguments are not persuasive. Refer to the rejection above.
With respect to the double patent rejection, the rejection has been withdrawn in view of the terminal disclaimer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hammond et al, US Pub. 2016/0321661, disclose system and methods or organizing, visualizing and processing consumer transaction for preventing and detecting shoplifting. Katzin et al, US Pub. 2012/0271712, disclose an In-person One-Tap purchasing apparatuses, method and systems for tracking RFID items and to prevent shoplifting.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407.  The examiner can normally be reached on M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL ST CYR
Primary Examiner
Art Unit 2876



/DANIEL ST CYR/            Primary Examiner, Art Unit 2876